DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0313379 of record to Mackey in view of US Patent Application Publication No. 2009/0314743 to Ma.

Regarding claim 16, Mackey illustrates in at least figures 3 and 5 with the related text:
A method for forming a light sensing device, comprising: 
forming a light sensing region 220 in a semiconductor substrate 222; 
forming a light shielding layer (step 402) over the semiconductor substrate; 
forming a dielectric layer (step 404) over the light shielding layer;
partially removing the light shielding layer and the dielectric layer to form a light shielding element 234 and a dielectric element 232 using an etching process, wherein the light shielding element and the dielectric element surround a recess; and 
forming a filter element in the recess.
Mackey does not specifically show partially removing the light shielding layer ([0030] metal) and the dielectric layer to form a light shielding element and a dielectric element using an etching process in a same processing chamber.  Ma discloses in figures 3-6 and paragraph [0024] partially removing a metal layer 108 and a dielectric layer 104 using an etching process in a same processing chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Mackey to form a light shielding element and a dielectric element using an etching process in a same processing chamber.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 17, Ma discloses in [0024] a composition of reaction gases used in the same processing chamber is varied during the etching process ([0024]: changing the process recipes, such as the process gases).

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-15, the current prior art does not illustrate “a top width of the light shielding element is greater than a bottom width of the dielectric element.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2011/0031517 to Huang et al. illustrates in figures 12A-18F the claimed invention except at least a top width of the light shielding element is greater than a bottom width of the dielectric element.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738